Mr. Justice Scott delivered the opinion of the Court: This bill was to foreclose a mortgage. The cause was referred to the master in chancery to compute the amount due on the notes secured by the mortgage to be foreclosed. On the coming in of the report defendants filed exceptions to it, some of which seem to have been sustained and others overruled, as we understand the record. On careful consideration the master’s report appears to be correct in respect to his findings of fact on the testimony, but the rule adopted for making the computation of interest, it seems to be conceded, was not the rule sanctioned by the decisions of this court. As to the disputed items of credits that ought to be upon the notes, the report is fully sustained, and any conclusion other than that reached by the master would find no warrant in the testimony. The point made, that complainant was allowed compound interest, is not well taken. The principal debtor had agreed to pay annual interest, and on the settlement made July 11, 1865, there may have been interest allowed on annual interest maturing on the notes, and not paid when due, but that is not certain under the evidence. But if there was, the transaction was not illegal. The mortgagor could pay interest on interest previously due on his indebtedness under his contract, if he chose. The court found, as did the master in chancery, the settlement of July 11, 1865, as to the amount of the mortgage indebtedness then due, was conclusive on all parties, and rightfully took the amount admitted to be due as a basis upon which to make the calculation of interest to ascertain what amount would be due at the date of the decree. Adopting the true rule for making calculations of interest in cases where there have been a number of payments before final settlement, the court proceeded to state the account between the parties. As it was a mere matter of calculation, the facts having been correctly found by the master, there was no necessity for referring the cause again to the master. Assuming, as we do, the master’s report as to the several items of credits that should be allowed was correct, the amount found by the court to be due on the mortgage indebtedness seems to be correct also. On examining the decree, so far as it apportions the mortgage indebtedness on the several tracts of land, .sold according to subdivisions made by the mortgagor before decree, we can discover no just ground for complaint on that score. In that respect it seems to be as equitable a decree as could be made. That which was made a charge upon the land now owned by appellant, seems to be no more than a just proportion of the sums and interest his grantors agreed to pay of the mortgage indebtedness, and as he stands in the shoes of his grantors, he must bear the burden they assumed in that respect. As respects the cross-errors on behalf of Essia Haworth, Laban Haworth and D'avid Shannon, they are not well assigned. There is no summons found in the record, except that returnable to the September term of court, 1874. That shows a defective service as to David Shannon, and that Essia Haworth and Laban Haworth were not found. It was not until the April term, 1876, that a final decree was rendered, and in the meantime a number of terms of court had intervened. The decree finds that these defendants had each been duly served with process more than ten days before that term of court. Non constat but another summons may have been issued returnable to an intermediate term of court, and was duly served on defendants, but lost from the files or omitted from the record. Every reasonable presumption will be indulged in favor of the jurisdiction of a court of general jurisdiction, and its finding in the decree that defendants have been “ duly served with process,” will be held to be prima facie evidence of the existence of that jurisdictional fact. In this case, as in Turner v. Jenkins, 79 Ill. 228, where this principle is declared, nothing appears in the record that rebuts the presumption in favor of the jurisdiction of the court as indicated by its findings in the decree. The decree will be affirmed. Decree affirmed.